UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 2, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-8445 BIGLARI HOLDINGS INC. (Exact name of registrant as specified in its charter) INDIANA 37-0684070 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17est, Suite 400 San Antonio, Texas (Address of principal executive offices) (Zip Code) (210) 344-3400 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of August 4, 2014, 1,721,150 shares of the registrant’s Common Stock, $.50 stated value, were outstanding. Index BIGLARI HOLDINGS INC. INDEX Page No. Part I – Financial Information Item 1. Financial Statements Consolidated Balance Sheets — July 2, 2014 and September 25, 2013 1 Consolidated Statements of Earnings — Twelve and Forty Weeks Ended July 2, 2014 and July 3, 2013 2 Consolidated Statements of Comprehensive Income — Twelve and Forty Weeks Ended July 2, 2014 and July 3, 2013 3 Consolidated Statements of Cash Flows — Forty Weeks Ended July 2, 2014 and July 3, 2013 4 Consolidated Statements of Changes in Shareholders’ Equity — Forty Weeks Ended July 2, 2014 and July 3, 2013 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 Part II – Other Information Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 28 Signatures 29 Index PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BIGLARI HOLDINGS INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) July 2, September 25, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Investments Receivables, net of allowance of $782 and $804, respectively Inventories Deferred income taxes - Assets held for sale - Other current assets Total current assets Property and equipment, net Goodwill Other intangible assets, net Other assets Investment partnerships Total assets $ $ Liabilities and shareholders’ equity Liabilities Current liabilities: Accounts payable Accrued expenses Revolving credit - Deferred income taxes - Current portion of obligations under leases Current portion of long-term debt Total current liabilities Deferred income taxes Obligations under leases Long-term debt Other long-term liabilities Total liabilities Shareholders’ equity Common stock–$0.50 stated value, 2,500,000 shares authorized–1,797,941 shares issued at July 2, 2014 and September 25, 2013, 1,566,748 and 1,588,376 shares outstanding(net of treasury stock), respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock–at cost: 231,193 and 209,565 shares (includes 154,151 and 132,406 shares held by investment partnerships) at July 2, 2014 and September 25, 2013, respectively ) ) Biglari Holdings Inc shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying Notes to Consolidated Financial Statements. 1 Index BIGLARI HOLDINGS INC. CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (In thousands, except share and per share data) Twelve Weeks Ended Forty Weeks Ended July 2, July 3, July 2, July 3, Net revenues Restaurant Operations: Net sales $ Franchise royalties and fees Other revenue Total Other revenue - - Revenue from consolidated affiliated partnerships - - Total net revenues Costs and expenses Cost of sales Restaurant operating costs General and administrative Depreciation and amortization Marketing Rent Pre-opening costs Provision for restaurant closings - Impairment of intangible assets - - - Loss on disposal of assets Other operating (income) expense ) Total costs and expenses, net Other income (expenses) Interest, dividend and other investment income Interest on obligations under leases ) Interest expense ) Gain on sale of Biglari Capital Corp. - - Debt extinguishment losses - - ) - Realized investment gains 57 - 57 1 Gain on contribution to investment partnerships - Other than temporary impairment of losses on investments - - - ) Total other income (expenses) ) Earnings (losses) before income taxes ) Income tax expense (benefit) on operating earnings ) Income tax expense (benefit) on investment partnership losses - ) - Total income tax expense Investment partnership gains/losses - ) - Net earnings Total earnings attributable to redeemable noncontrolling interests - ) - ) Net earnings attributable to Biglari Holdings Inc. $ Earnings per share attributable to Biglari Holdings Inc. Basic earnings per common share $ Diluted earnings per common share $ Weighted average shares and equivalents Basic Diluted See accompanying Notes to Consolidated Financial Statements. 2 Index BIGLARI HOLDINGS INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (In thousands) Twelve Weeks Ended Forty Weeks Ended July 2, July 3, July 2, July 3, Net earnings attributable to Biglari Holdings Inc $ Other comprehensive income: Reclassification of investment appreciation in net earnings ) - ) (1 ) Applicable income taxes 19 - 19 - Reclassification of investment appreciationon contribution to investment partnerships - ) ) ) Applicable income taxes - Reclassification of other than temporarylosses on investments - - - Applicable income taxes - - - ) Net change in unrealized gains and losseson investments ) ) Applicable income taxes 41 ) ) Foreign currency translation 14 36 ) Other comprehensive income (loss), net 52 ) ) ) Total comprehensive income $ $ $ ) $ See accompanying Notes to Consolidated Financial Statements. 3 Index BIGLARI HOLDINGS INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Forty Weeks Ended July 2, July 3, Operating activities Net earnings $ $ Adjustments to reconcile net earnings to operating cash flows: Depreciation and amortization Provision for deferred income taxes Asset impairments and provision for restaurant closing Impairment of intangible assets - Stock-based compensation and other non-cash expenses Loss on disposal of assets Debt extinguishment losses - Gain on sale of Biglari Capital Corp. - ) Gain on contribution to investment partnerships ) ) Realized investment gains/losses ) (1 ) Other than temporary impairment of investments - Investment partnership losses - Distributions from investment partnerships - Changes in receivables and inventories ) ) Changes in other assets ) ) Changes in accounts payable and accrued expenses ) Investment operations of consolidated affiliated partnerships Sales of investments and distributions from investment partnerships - Realized investment gains, net - ) Unrealized gains/losses on marketable securities held by consolidated affiliated partnerships - ) Changes in cash and cash equivalents held by consolidated affiliated partnerships - ) Net cash provided by operating activities Investing activities Additions of property and equipment ) ) Proceeds from property and equipment disposals Acquisitions of businesses, net of cash acquired ) ) Proceeds from sale of Biglari Capital Corp., net of cash on hand - Purchases of investments and contributions to investment partnerships ) ) Sales of investments 1 Changes in restricted assets - Net cash (used in) investing activities ) ) Financing activities Proceeds from revolving credit facility Payments on revolving credit facility ) ) Borrowings on long-term debt - Principal payments on long-term debt ) ) Deferred financing charges ) - Principal payments on direct financing lease obligations ) ) Proceeds from exercise of stock options 3 11 Excess tax benefits from stock-based awards - 3 Financing activities of consolidated affiliated partnerships: Contributions from noncontrolling interests - Distributions to noncontrolling interests - ) Net cash provided by (used in) financing activities ) Effect of exchange rate on cash 15 Increase (Decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to Consolidated Financial Statements. 4 Index BIGLARI HOLDINGS INC. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Forty Weeks ended July 2, 2014 and July 3, 2013) (Unaudited) (In thousands) Common Stock Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Treasury Stock Total Balance at September 25, 2013 $ ) $ Net earnings attributable to BiglariHoldings Inc. Other comprehensive loss, net ) ) Exercise of stock options and otherstock compensation transactions 5 5 Adjustment to Treasury stock forholdings in investment partnerships ) ) Balance at July 2, 2014 $ ) $ Balance at September 26, 2012 $ ) $ Net earnings attributable to BiglariHoldings Inc. Other comprehensive loss, net ) ) Deconsolidation of affiliated partnerships Increase in fair value of Treasury stock at deconsolidation Exercise of stock options and otherstock compensation transactions 3 11 14 Adjustment to redeemable noncontrolling interest to reflect maximum redemption value ) ) Balance at July 3, 2013 $ ) $ See accompanying Notes to Consolidated Financial Statements. 5 Index BIGLARI HOLDINGS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) July 2, 2014 (In thousands, except share and per share data) Note 1. Summary of Significant Accounting Policies Description of Business The accompanying unaudited consolidated financial statements of Biglari Holdings Inc. (“Biglari Holdings” or the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America applicable to interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements. In our opinion, all adjustments considered necessary to present fairly the results of the interim periods have been included and consist only of normal recurring adjustments. The results for the interim periods shown are not necessarily indicative of results for the entire fiscal years. The financial statements contained herein should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended September 25, 2013. Biglari Holdings Inc. is a holding company owning subsidiaries engaged in a number of diverse business activities, including media, property and casualty insurance, as well as restaurants. The Company’s largest operating subsidiaries are involved in the franchising and operating of restaurants.The Company is led by Sardar Biglari, Chairman and Chief Executive Officer of Biglari Holdings and its major operating subsidiaries.The Company’s long-term objective is to maximize per-share intrinsic value. All major operating, investment, and capital allocation decisions are made for the Company and its subsidiaries by Sardar Biglari, Chairman and Chief Executive Officer. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. In addition to consolidating wholly-owned entities we consolidate entities if we have a controlling interest in the general partner. Prior to July 2013, the consolidated financial statements included the accounts of the Company, its wholly-owned subsidiaries (including Biglari Capital Corp. (“Biglari Capital”)), and investment related limited partnerships The Lion Fund, L.P. and Western Acquisitions, L.P. (collectively the “consolidated affiliated partnerships”), in which we had a controlling interest. As a result of the sale of Biglari Capital and the related liquidation of Western Acquisitions, L.P. during July 2013, the Company ceased to have a controlling interest in the consolidated affiliated partnerships. Accordingly, Biglari Capital and the consolidated affiliated partnerships are no longer consolidated in the Company’s financial statements. Business Acquisitions On February 27, 2014 the Company acquired certain assets and liabilities of Maxim.Maxim is a brand management company whose business lies in media, publishing, licensing and products. On March 19, 2014, the Company acquired the stock of First Guard Insurance Company and its affiliate, 1st Guard Corporation (collectively “First Guard”).First Guard is a direct underwriter of commercial trucking insurance, selling physical damage and nontrucking liability insurance to truckers.The financial results for Maxim and First Guard from the acquisition dates to the end of the fiscal quarter are included in the Company’s consolidated financial statements.These acquisitions were not material, individually, or in aggregate, to the Company.The purchase price of the two acquisitions was allocated based on the Company’s preliminary purchase price allocation. The fair value of the assets and liabilities acquired — other than investments, goodwill and intangibles — was not material. Note 2. New Accounting Standards In May 2014, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update (“ASU”) 2014-09, Revenue from Contracts with Customers (Topic 606). This update provides a comprehensive new revenue recognition model that requires a company to recognize revenue to depict the transfer of goods or services to a customer at an amount that reflects the consideration it expects to receive in exchange for those goods or services. The guidance also requires additional disclosure about the nature, amount, timing and uncertainty of revenue and cash flows arising from customer contracts. This update is effective for annual periods beginning after December 15, 2016 and interim periods therein, which will require us to adopt these provisions in the first quarter of fiscal 2018. Early adoption is not permitted.We are evaluating the effect this guidance will have on our consolidated financial statements and related disclosures. 6 Index In April 2014, the FASB issued ASU 2014-08 Reporting of Discontinued Operations and Disclosures of Disposals of Components of an Entity. ASU 2014-08 provides a narrower definition of discontinued operations than under existing generally accepted accounting principles (“GAAP”). ASU 2014-08 requires that only disposals of components of an entity (or groups of components) that represent a strategic shift that has or will have a major effect on the reporting entity’s operations are reported in the financial statements as discontinued operations. ASU 2014-08 also provides guidance on the financial statement presentations and disclosures of discontinued operations. ASU 2014-08 is effective prospectively for disposals (or classifications of held-for-sale) of components of an entity that occur in annual or interim periods beginning after December 15, 2014. We do not believe the adoption of ASU 2014-08 will have a material effect on the Company’s consolidated financial statements. In February 2013, the FASB issued ASU 2013-04, Liabilities (Topic 405), which provides guidance for the recognition, measurement, and disclosure of obligations resulting from joint and several liability arrangements. The guidance requires an entity to measure those obligations as the sum of the amount the reporting entity agreed to pay on the basis of its arrangement among its co-obligors and any additional amount the reporting entity expects to pay on behalf of its co-obligors. The guidance also requires an entity to disclose the nature and amount of the obligation as well as other information about those obligations. ASU 2013-04 is effective for fiscal years beginning after December 15, 2013, which is effective for the Company’s first quarter of fiscal year 2015. We do not believe the adoption of ASU 2013-04 will have a material effect on the Company’s consolidated financial statements. In February 2013, the FASB issued ASU 2013-02, Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income.ASU 2013-02 requires disclosure of the amounts reclassified out of each component of accumulated other comprehensive income and into net earnings during the reporting period and is effective for reporting periods beginning after December 15, 2012.The adoption of ASU 2013−02 did not have a material impact on the measurement of net earnings or other comprehensive income. Note 3. Earnings Per Share Earnings per share of common stock is based on the weighted average number of shares outstanding during the year. In fiscal year 2013, Biglari Holdings completed an offering of transferable subscription rights.The offering was oversubscribed and 286,767 new shares of common stock were issued.Earnings per share for the twelve and forty weeks ended July 3, 2013 have been retroactively restated to account for the 2013 rights offering. For forty weeks which ended July 2, 2014, the shares of Company stock attributable to our limited partner interest in The Lion Fund, L.P. — based on our proportional ownership during this period — are considered treasury stock on the consolidated balance sheet and thereby deemed not to be included in the calculation of weighted average common shares outstanding. Prior to the sale of Biglari Capital on July 1, 2013, all common shares of the Company held by the consolidated affiliated partnerships were recorded in treasury stock on the consolidated balance sheet. In order to compute the weighted average common shares outstanding, only the shares of treasury stock attributable to the unrelated limited partners of the consolidated affiliated partnerships — based on their proportional ownership during the period — were considered outstanding shares. The following table presents a reconciliation of basic and diluted weighted average common shares: Twelve Weeks Ended Forty Weeks Ended July 2, 2014 July 3, 2013 July 2, 2014 July 3, 2013 Basic earnings per share: Weighted average common shares Diluted earnings per share: Weighted average common shares Dilutive effect of stock awards Weighted average common and incremental shares Number of share-based awards excluded from the calculation of earnings per share as the awards’ exercise prices were greater than the average market price of the Company's common stock - - 7 Index Note 4. Investments Investments consisted of the following: July 2, September 25, Cost $ $ Gross unrealized gains Gross unrealized losses ) - Fair value $ $ Investment gains/losses are recognized when investments are sold (as determined on a specific identification basis) or as otherwise required by GAAP. The timing of realized gains and losses from sales can have a material effect on periodic earnings. However, such realized gains or losses usually have little, if any, impact on total shareholders’ equity because the investments are carried at fair value with any unrealized gains/losses included as a component of accumulated other comprehensive income in shareholders’ equity. We believe that realized investment gains/losses are often meaningless in terms of understanding reported results. Short-term investment gains/losses have caused and may continue to cause significant volatility in our results. During the second quarter of fiscal year 2014, the Company contributed $74,418 of securities to the investment partnerships in exchange for limited partner interests.The Company recognized a pre-tax gain of $29,524 ($18,305 net of tax) on the contribution of securities.The gain had a material accounting effect on the Company’s fiscal 2014 earnings.However, this gain had no impact on total shareholders’ equity because the investments were carried at fair value prior to the contribution, with the unrealized gains included as a component of accumulated other comprehensive income. In connection with the acquisition of First Guard we acquired $15,043 of investments.During the third quarter of fiscal year 2014, the Company realized investment gains of $57 on the sale of a portion ofthese investments. Note 5. Investment Partnerships The Company reports on the limited partnership interests in The Lion Fund, L.P. and The Lion Fund II, L.P. (collectively the “investment partnerships”) under the equity method of accounting. We record our proportional share of equity in the investment partnerships but exclude Company common stock held by said partnerships. The Company’s pro-rata shares of its common stock held by the investment partnerships are recorded as treasury stock. The Company records gains/losses from investment partnerships (inclusive of the investment partnerships’ unrealized gains and losses on their securities) in the consolidated statements of earnings based on our carrying value of these partnerships.The fair value is calculated net of the general partner’s accrued incentive fees.Gains and losses on Company common stock included in the earnings of these partnerships are eliminated because they are recorded as treasury stock. The fair value and adjustment for Company common stock held by the investment partnerships to determine carrying value of our partnership interest is presented below: Fair Value Fair Value of Company Common Stock Carrying Value Partnership interest at September 25, 2013 $ $ $ Investment partnership losses ) ) ) Contributions of cash and securities (net of distributions) to investment partneships - Increase in proportionate share of Company stock held - ) Partnership interest at July 2, 2014 $ $ $ The Company’s proportionate share of Company stock held by investment partnerships at cost is $64,803 and $54,613 at July 2, 2014 and September 25, 2013, respectively, and is recorded as treasury stock. The carrying value of the partnership interest approximates fair value adjusted by changes in the value of held Company stock.Fair value is according to our proportional ownership interest of the fair value of investments held by the investment partnerships. The fair value measurement is classified as level 3 within the fair value hierarchy. 8 Index For purposes of distinguishing investment partnership gains and losses, we use the investment partnerships’ results for a similar period.For the Company’s period ending July 2, 2014, the investment partnerships’ value was utilized as of the period ending June 30, 2014.Therefore, we recorded $7,044 of losses from investment partnerships during fiscal year 2014. On December 31 of each year, the general partner of the investment partnerships, Biglari Capital, will earn an incentive reallocation fee for the Company’s investments equal to 25% of the net profits above an annual hurdle rate of 6%.Our policy is to accrue an estimated incentive fee throughout the fiscal year. Our investment in these partnerships is committed on a rolling 5-year basis. Summarized financial information for The Lion Fund, L.P. and The Lion Fund II, L.P. is presented below: Equity in Investment Partnerships Lion Fund Lion Fund II Current and total assets as of June 30, 2014 $ $ Current and total liabilities as of June 30, 2014 $
